UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4196


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY FLEAMON TOWNSEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00147-WO-1)


Submitted:   October 27, 2011             Decided:   November 14, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a written plea agreement, Corey Fleamon

Townsend pleaded guilty to possession of a firearm after having

previously been convicted of a crime punishable by a term of

imprisonment       exceeding      one    year,     in    violation       of    18     U.S.C.

§§ 922(g)(1), 924(e) (2006).               The district court found Townsend

qualified for sentencing pursuant to the Armed Career Criminal

Act    (“ACCA”),    18    U.S.C.       § 924(e),       and    sentenced       him    to   225

months’    imprisonment.           Counsel       for    Townsend       has    filed       this

appeal    pursuant       Anders    v.    California,          386 U.S. 738     (1967),

averring that there are no non-frivolous issues for appeal, but

asking    this      court    to        review     the        armed    career        criminal

designation.       In his pro se supplemental brief, Townsend asserts

that     his     attorney         provided       constitutionally             ineffective

representation.       For the following reasons, we affirm.

               Although counsel raises the issue of whether Townsend

was properly designated an armed career criminal, he concludes

the district court committed no error in this regard.                           We agree.

This court “review[s] de novo whether a defendant’s previous

conviction was for a predicate offense under the ACCA.”                               United

States v. Harcum, 587 F.3d 219, 222 (4th Cir. 2009).                                Under 18

U.S.C.    §     924(e),     if     a    defendant       violates       § 922(g)        after

sustaining      three     prior     convictions         for    violent       felonies      or

serious drug offenses, the statutory mandatory minimum term of

                                             2
imprisonment       is    fifteen      years.           18     U.S.C.      § 924(e)(1).            A

violent       felony    is   defined       as    a    crime,      punishable         by    a    term

exceeding one year of imprisonment, that (a) “has as an element

the    use,    attempted      use,    or    threatened            use    of    physical        force

against”       another       person;       or        (b)    is     burglary,         arson,       or

extortion; involves explosives; “or otherwise involves conduct

that presents a serious potential risk of physical injury to

another.”       18 U.S.C. § 924(e)(2)(B)(i)-(ii).

               We have thoroughly reviewed the record and conclude

the    district    court      properly          determined        that    Townsend’s           three

prior     North    Carolina        convictions             for     felony       breaking        and

entering, felony assault with a deadly weapon with intent to

kill    inflicting       serious       injury,         and       felony       robbery      with    a

dangerous weapon, qualified as ACCA predicates.                                     Furthermore,

there is no temporal restriction on prior felony offenses for

purposes of the ACCA.           See United States v. Presley, 52 F.3d 64,

69-70 (4th Cir. 1995); U.S. Sentencing Guidelines Manual § 4B1.4

cmt. n.1 (2010).             Thus, the fact that the felony breaking and

entering conviction was more than fifteen years old at the time

of Townsend’s sentencing is of no legal significance.

               In his pro se supplemental brief, Townsend asserts his

trial    counsel       rendered      ineffective           assistance          by    failing      to

obtain     the     state       court       records           relevant         to     his       prior

convictions.           Claims of ineffective assistance of counsel are

                                                 3
not cognizable on direct appeal unless the record conclusively

establishes      that    counsel      provided         ineffective         assistance.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Townsend’s     claim    is    not   ripe   for    review      because       the   record

contains no conclusive evidence that counsel was ineffective.

            In accordance with the requirements of Anders, we have

examined the entire record for any meritorious issues and found

none.    The district court complied with the mandates of Federal

Rule of Criminal Procedure 11 in accepting Townsend’s guilty

plea, and the within-Guidelines sentence the court imposed was

procedurally     and    substantively          reasonable.          Accordingly,     we

affirm the district court’s judgment.                  This court requires that

counsel inform Townsend, in writing, of the right to petition

the Supreme Court of the United States for further review.                           If

Townsend requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court     for    leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Townsend.      We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented      in    the    materials

before   the    court   and    argument        would   not    aid    the    decisional

process.



                                                                              AFFIRMED

                                           4